Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 3/2/2021 in the reply filed on group I corresponding to claims 1-15 is acknowledged. Claims 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim 2, lines 3-4 recite “the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display” incomprehensive so that examiner cannot preclude the interpretation this limitations.
Claim 4, lines 2-4 recite “the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display” incomprehensive so that examiner cannot preclude the interpretation this limitations.

Claim 5, lines 3-4 recite “a first display and a second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display” incomprehensive so that examiner cannot preclude the interpretation this limitations.

Claim 7, lines 2-3 recite “a first display and a second display displaying the application execution objects in the folded state of the first display” incomprehensive so that examiner cannot preclude the interpretation this limitations.



Claim 12, lines 2-4 recite “obtaining, through a first display area of the at least one display activated while the at least one display is folded, an input to select a plurality of applications to be executed and displayed when the at least one display is unfolded” incomprehensive so that examiner cannot preclude the interpretation this limitations.

Claim 13, lines 3-4 recite “the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display” incomprehensive so that examiner cannot preclude the interpretation this limitations.

Claim 14, lines 3-4 recite “the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display” incomprehensive so that examiner cannot preclude the interpretation this limitations.

Claim 15, lines 3-4 recite “the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display” incomprehensive so that examiner cannot preclude the interpretation this limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou US 2020/0233562 in view of Kim et al. US 2016/0026381.
Regarding claim 1, Itou teaches an electronic device (a smartphone 1, ¶41, Figs. 3, 5, 7) comprising: at least one display (multi-display, ¶64); at least one processor (As a result of processor 2 of the smartphone 1 executing programs and the multiple control units 200, 304, 312, 314, ¶45-¶46); and at least one memory (2, ¶34), wherein the at least one memory stores instructions configured to, when executed, enable the at least one processor to (see ¶34-¶35):
obtain, through a first display area of the at least one display activated (not taught) while the at least one display is folded (see Fig. 3C and [0044] In the fully closed style, images are only displayed on first screen 11 and the smartphone can be used as a regular single-screen smartphone. The display mode in this state will be referred to as a “single-side display mode”)
an input to select a plurality of applications to be executed and displayed when the at least one display is unfolded ([0058] when a tap operation is performed on icon ic11 in app list image G2, app A1 is started similarly to when shortcut sc11 is tapped;  [0065] app A1 started through menu image G1 displayed on first screen 11 is an example of a “first application”, [0044] a mode in which an image of a single app is displayed across the two screens will be referred to as a “double-side whole display mode”)
detect an unfolding of the at least one display ([0042] FIG. 3A illustrates smartphone 1 with a hinge angle of 180 degrees. When smartphone 1 is in a state where the hinge angle is 180 degrees, first screen 11 and second screen 21 lie straight (are contained in the same plane) and can also be used as a single large screen. Hereinafter, this state will be referred to as a “fully open style”.)
based on the detection of the unfolding (see Figs 3A, 7A, 7B), split a second display area of the at least one display activated while the at least one display is unfolded to correspond to a number of the plurality of applications, and execute the plurality of applications and display the plurality of applications on the split second display area.
([0068] Split-screen display control unit 314 splits a screen into a plurality of display areas and displays app images in the plurality of display areas, respectively.  
[0070] FIGS. 7A, 7B illustrate an example of split display areas (split areas). In the example of FIGS. 7A, 7B, split-screen display control unit 314 splits first screen 11 into first split area D1 and second split area D2. Split-screen display control unit 314 displays, in first split area D1, an app image (in this example, app image AG1 of app A1) that was displayed on first screen 11 before an operation for split-screen display was performed.
[0071] Also, split-screen display control unit 314 refers to started app information holding unit 313 and reads out app information regarding started apps, and displays, in second split area D2, thumbnail images (in this example, thumbnail images SG3, SG4, and SG5 of apps A3, A4, and A5) of apps other than the app displayed in first split area D1.)
Itou fails to teach obtain through a first display area of the at least one display activated.
Kim teaches [0012] In an embodiment, the mobile terminal includes a sensing unit configured to sense the closed type by detecting a gradient change at the first and second regions when the folding event occurs. The controller activates one of the first and second regions based on the detected closed type, such that the information related to the execution screen is displayed on the activated display region.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the controller activates one of the first and second regions based on the detected closed type, such that the information related to the execution screen is displayed on the activated display region disclosed by Kim in the device of Itou. The motivation for doing so would include structural changes and modifications for allowing the user to use the mobile terminal in a more convenient manner. Kim ¶7.

	
Regarding claim 2, Itou teaches the electronic device of claim 1, wherein the at least one display includes a first display and a second display (a first screen display 11 and a second screen display 21, Fig. 7A), the second display displaying a plurality ([0052] App list image G2 displays icon group IC1 that includes icon ic11 of app A1 and icon ic12 of app A3 and page image P1 that indicates the displayed page (in this example, it is indicated that the third page among eight pages is displayed). An icon is an operation image for accepting an operation for starting an app, an operation for creating a shortcut for an app, an operation for uninstalling an app, and the like. And Fig 5B);
wherein the instructions are further configured to enable the at least one processor to determine an area, to display the plurality of applications, among a display area of the first display when the first display is unfolded, based on an order in which an application execution object among the plurality of application execution objects displayed on the second display is selected. ([0103] FIGS. 9A and 9B illustrate an example of the app image moving operation. In FIG. 9A, app image AG1 of app A1 is displayed on first screen 11 by full-screen display control unit 100 (first screen display control unit 101), and app image AG3 of app A3 is displayed on second screen 21 by full-screen display control unit 100 (second screen display control unit 102). [0104] When the user touches the region of first screen 11 where app image AG1 is displayed with two fingers and moves the two fingers to second screen 21 while touching the screen, display is changed as illustrated in FIG. 9B. In FIG. 9B, menu image G1 is displayed on first screen 11 by startup image display control unit 200 (first startup image display control unit 201), and app image AG1 of app A1 is displayed on second screen 21 by full-screen display control unit 100 (second screen display control unit 102).
[0105] As described above, in the state where an app image is displayed on one of first screen 11 and second screen 21 (first screen 11 in the example of FIGS. 9A and 9B), when the moving operation is performed by the user by indicating two points on the one screen and moving the two points from the one screen to another screen (second screen 21 in the example of FIGS. 9A and 9B), full-screen display control unit 100 displays the app image on the other screen and no longer displays the app image on the one screen.)

Claim 12. A method of controlling an electronic device, the method comprising: obtaining, through a first display area of at least one display of the electronic device activated while the at least one display is folded, an input to select a plurality of applications to be executed and displayed when the at least one display is unfolded; detecting an unfolding of the at least one display; based on the detection of the unfolding, splitting a second display area of the at least one display activated while the at least one display is unfolded to correspond to a number of the plurality of applications; and executing the plurality of applications and displaying the plurality of applications on the split second display area.
(In regards to claim 12, a method claim 12 is associated with an apparatus claim 1 having similar limitations, and therefore the claim will be rejected using the same rationale).

Claim 13. The method of claim 12, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application 
(In regards to claim 13, a method claim 13 is associated with an apparatus claim 2 having similar limitations, and therefore the claim will be rejected using the same rationale).

Claims 3-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou as applied to claim 1 above and further in view of Kohashi et al. US 2014/0173470.
Regarding claim 3, Itou fails to teach the at least one display includes a first display and a second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the instructions are further configured to enable the at least one processor to determine an area, to display the plurality of applications, among a display area of the first display when the first display is unfolded, based on a time when an application execution object among the plurality of application execution objects displayed on the second display is touched.
	Kohashi teaches [0026] Information processing apparatus 100 allows the user to perform an opening/closing operation by moving housings 1 and 2 using hinge 3 as a shat. By performing the opening/closing operation, the user may put information 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Kohashi in the method of Itou. The motivation for doing so would allow a user to easily move an object between applications that are simultaneously displayed on touch panels. Kohashi ¶10.

	
Regarding claim 4, Itou and Kim teach the electronic device of claim 1, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the instructions are further 
(Kim teaches [0142] The ‘closed state’ means a state where an outer surface of the mobile terminal has been exposed to outside. That is, the ‘closed state’ means a state where at least one of an outer display region and a side display region has been exposed to an upper side, as a plurality of display regions disposed on an inner surface of the mobile terminal are partially or wholly folded on each other based on a hinge portion. If the plurality of inner display regions of the Mobile terminal have been completely folded on each other based on the hinge portion, the first inner display region 251a and the second inner display region 251b are converted into a deactivated state.)

Claim 14. the method of claim 12, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the method further comprises determining an area, to display the plurality of applications, among a display area of the first display when the first display is unfolded, based on a time when an application execution object among the plurality of application execution objects displayed on the second display is touched.
(In regards to claim 14, a method claim 14 is associated with an apparatus claim 3 having similar limitations, and therefore the claim will be rejected using the same rationale).

s 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou as applied to claim 1 above and further in view of Kim et al. 2013/0342482 hereinafter Kim ‘482.
Regarding claim 5, Itou fails to teach wherein the at least one display includes a first display and a second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the instructions are further configured to enable the at least one processor to determine a form in which a display area of the first display is split, based on a touch-and-drag input on the second display.
Kim ‘482 teaches [0115] FIG. 5(d) shows that the position of the reference line 301 has been moved by the user. In FIG. 5(d), the user wants to partition the screen into a photo region existing on an upper region of the screen and a text region existing on a lower region of the screen. As mentioned in the foregoing description, while the reference line 301 is touched at the position of the reference line 301 shown in FIG. 5(c), if a drag is performed, a movement of the reference line 301 moves with the touch and drag. In doing so, the reference line 301 approaches a boundary of the content, and the reference line 301 can be automatically situated on the boundary of the content.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Kim ‘482 in the method of Itou. The motivation for doing so would efficiently control a plurality of partitioned regions of a screen. Kim ‘482 ¶8.

Regarding claim 15, Itou and Kim ‘482 teach the method of claim 12, wherein the at least one display includes a first display and a second display, the second display 
(Kim ‘482 teaches [0115] FIG. 5(d) shows that the position of the reference line 301 has been moved by the user. In FIG. 5(d), the user wants to partition the screen into a photo region existing on an upper region of the screen and a text region existing on a lower region of the screen. As mentioned in the foregoing description, while the reference line 301 is touched at the position of the reference line 301 shown in FIG. 5(c), if a drag is performed, a movement of the reference line 301 moves with the touch and drag. In doing so, the reference line 301 approaches a boundary of the content, and the reference line 301 can be automatically situated on the boundary of the content.).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou as applied to claim 1 above and further in view of Jeune et al. US 2018/0284844.
Regarding claim 6, Itou teaches to obtain a second input to request to execute and display the plurality of applications, corresponding to the plurality of selected application execution objects, on the at least one display, detect a switch from the first state to a second state in which the at least one display is unfolded (Itou teaches [0049] Startup image display control unit 200 displays a startup image for starting applications in a full-screen area. The full-screen area referred to herein means the entire display area of first screen 11 or the entire display area of second screen 21. [0057] When a tap operation is performed on shortcut sc11 in menu image G1, app starting operation accepting unit 303 accepts this operation as a starting operation of app A1 (operation for starting the app).);
split the second display area of the at least one display to correspond to the number of the plurality of selected application execution objects, according to detecting the switch to the second state, and execute and display the plurality of applications on the split second display area  (Itou teaches [0068] Split-screen display control unit 314 splits a screen into a plurality of display areas and displays app images in the plurality of display areas, respectively.   [0070] FIGS. 7A, 7B illustrate an example of split display areas (split areas). In the example of FIGS. 7A, 7B, split-screen display control unit 314 splits first screen 11 into first split area D1 and second split area D2. Split-screen display control unit 314 displays, in first split area D1, an app image (in this example, app image AG1 of app A1) that was displayed on first screen 11 before an operation for split-screen display was performed.  [0071] Also, split-screen display control unit 314 refers to started app information holding unit 313 and reads out app information regarding started apps, and displays, in second split area D2, thumbnail images (in this example, thumbnail images SG3, SG4, and SG5 of apps A3, A4, and A5) of apps other than the app displayed in first split area D1.)
Itou fails to teach “obtain a first input to select a plurality of application execution objects in a first state in which at least part of the at least one display is folded.”
Jeune teaches the user interface surface 115 on the exterior cover section may be configured to allow interaction by a user with the user interface surface 115 to select content during the closed state 105 of the foldable display device 100. See Jeune ¶20.


	
Regarding claim 7, Itou and Jeune teach the electronic device of claim 6, wherein the at least one display includes a first display and a second display displaying the application execution objects in the folded state of the first display, and wherein the instructions are further configured to enable the at least one processor to: identify the first input based on touching one of the application execution objects displayed on the second display for a predetermined time, and identify the second input based on moving the plurality of selected application execution objects to a designated position.
(Itou teaches [0104] When the user touches the region of first screen 11 where app image AG1 is displayed with two fingers and moves the two fingers to second screen 21 while touching the screen, display is changed as illustrated in FIG. 9B. In FIG. 9B, menu image G1 is displayed on first screen 11 by startup image display control unit 200 (first startup image display control unit 201), and app image AG1 of app A1 is displayed on second screen 21 by full-screen display control unit 100 (second screen display control unit 102).  Itou teaches [0105] As described above, in the state where an app image is displayed on one of first screen 11 and second screen 21 (first screen 11 in the example of FIGS. 9A and 9B), when the moving operation is performed by the user by indicating two points on the one screen and moving the two points from the one 

Regarding claim 8, Itou and Jeune teach the electronic device of claim 6, further comprising: a first housing structure and a second housing structure, wherein the instructions are further configured to enable the at least one processor to: identify that a state in which one surface of the first housing structure is disposed to face one surface of the second housing structure is the first state, and identify that a state in which the first housing structure and the second housing structure are disposed to face in a same direction is the second state.
(Itou teaches [0031] Hinge 30 is a joint that rotatably joins first casing 10 and second casing 20. Hinge 30 includes a first rotary member and a second rotary member that are rotatable about a rotation shaft. End portion 13 of first casing 10 along a long side of first screen 11 is fixed to the first rotary member, and end portion 22 of second casing 20 along a long side of second screen 21 is fixed to the second rotary member. As a result of rotation of hinge 30, first casing 10 and second casing 20 rotate from a closed state where an angle between first screen 11 and second screen 21 is 0 degrees to an open state where the angle is 180 degrees.)

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou and Jeune as applied to claim 1 and further in view of Kim et al. 2013/0342482.

Kim teaches [0056] At least two displays 151 can be provided to the mobile terminal 100 in accordance with the implemented configuration of the mobile terminal 100. For instance, a plurality of displays can be arranged on a single face of the mobile terminal 100 by being spaced apart from each other or being built in one body. Alternatively, a plurality of displays can be arranged on different faces of the mobile terminal 100. [0072] The memory unit 160 is generally used to store various types of data to support the processing, control, and storage requirements of the mobile terminal 100.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Kim in the method of Itou. The motivation for doing so would efficiently control a plurality of partitioned regions of a screen. Kim ¶8.

Regarding claim 10, Itou and Jeune and Kim teach the electronic device of claim 9, wherein the instructions are further configured to enable the at least one processor to store, in the at least one memory, information related to an angle at which the at least one display is folded, along with the layout of the plurality of applications displayed on the second display area.


Regarding claim 11, Itou and Jeune and Kim teach the electronic device of claim 9, wherein the instructions are further configured to enable the at least one processor to control the at least one display in response to an external input to execute and display the plurality of applications according to the stored layout.
(Kim teaches [0009] a controller configured to receive a touch and drag action across the touch screen display, display a moveable partitioning graphic at a position corresponding to the touch and drag action and partition the displayed contents into first and second display regions. [0056] At least two displays 151 can be provided to the mobile terminal 100 in accordance with the implemented configuration of the mobile terminal 100. For instance, a plurality of displays can be arranged on a single face of the mobile terminal 100 by being spaced apart from each other or being built in one body. Alternatively, a plurality of displays can be arranged on different faces of the mobile terminal 100. Kim teaches [0072] The memory unit 160 is generally used to store various types of data to support the processing, control, and storage requirements of the mobile terminal 100.)
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 8, 2021